Title: Elizabeth Smith Shaw to Mary Smith Cranch, 26 June 1784
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith



My Dear Sister
Haverhill June 17784 Sabbath Eve 26

Mr. Dodge has just informed me of his design to go to Boston tomorrow, and has kindly offered to convey a Letter. I thank you for Yours, and more for the Care of our little Daughter, and for the affection you discover in writing to me so much about her. I find that almost every thing is of importance, that relates to our dear Children. She never lodged out of the House a night in her life without me before now, and I feel that her absence, has touched some maternal strings, that never before were put in motion, though her Father sometimes calls me Pelican, and believes I think but little but about her.
Indeed my Sister I was glad I left her with you, for though when I got home I was much fatigued with the heat, &c., Susa desired me to let her go the next day which was Saturday to see her Sister. I gave her leave, but was sorry immediately, for it was so near the Sabbath that there was no probability of my procuring any other help. But fortunately for me the Girl that sometimes used to assist me, came home from Election, Just time enough to milk my Cows, that night, though very tired with her little Excursion, which she had made on foot. When I came to over look my family matters, and find how little attention had been paid to my milk, and to every thing else I was determined she should never come into the house to do any more for me. Accordingly when she returned, we told her, we had no further service for her. It was almost ten Clock, and it rained. My heart aked you may believe, but since she had told me that our kindness had been her snare, I hoped the severity of Justice would restore her to a proper state of mind. We have now got rid of root, and branch. I hope this affair will not make me a tyrant to my help.
Mr. Thaxter got here a Friday, will go to Mrs. Wests tomorrow.
Where now is our dear Sister Adams, and our charming Niece, upon the mighty billows! May gentle Zephyrs waft them safely to their distined Shore.
Ah! my Sister my spirit was witness to the parting Scene. I saw all the various passions rioting in my nabby’s Face. I saw——I saw the struggle in the Parents Breast——the awful absolute necessity——

Eliza and I can dream you know. If Sister is not yet gone she must not know that my Spirit nightly visits her, though I am sure it is no spirit of mine, if it would not gladly calm every anxious thought, and sweetly lull her fears to rest.
It is bed time and I am called, but I must be as good as my word to Billy, for he will ask me in the morning. Billy says “Sister must be a good Girl, and when she comes home not pester him. Please to give my Love to her and tell her I long to kiss her,” and he is not the only one that wants to I can assure him.
I can y more than that I am

Affectionately
E S

